Exhibit 10.3
AMENDMENT 11
TO
AMENDED AND RESTATED PLATINUM PLAN AGREEMENT (WITH INVOICE DISCOUNTING)
     This Amendment 11 (“Amendment”) dated March 31, 2011 is made to the AMENDED
AND RESTATED PLATINUM PLAN AGREEMENT (WITH INVOICE DISCOUNTING) by and among IBM
BELGIUM FINANCIAL SERVICES B.V.B.A.., with a registered number of R.C. Brussels
451.673 with an address of Avenue du Bourget 42, BE- 1130 Brussels VAT BE
424300467 (“IBM GF” or “us”), Suppliers Distributors S.A. with a registered
number of RC Liege 208795 with an address of Rue Louis Blériot 5, B-4460
Gráce-Hollogne, Belgium (“SDSA” or “you”), and PFS Web B.V. SPRL a company
registered in The Netherlands, having the statutory seat in Amsterdam under the
number 17109541, and having the administration and direction seat in Grace
Hollogne, with a Belgian trade registration number of R.C. Liege 204162, VAT BE
466681054 (“PFS Web B.V.”) (SDSA and PFS Web B.V. collectively, the “Loan
Parties”)
RECITALS:
     A. The Loan Parties and IBM GF have entered into that certain AMENDED AND
RESTATED PLATINUM PLAN AGREEMENT (WITH INVOICE DISCOUNTING) dated as of
March 29, 2002 (as amended and modified from time to time, the “Agreement”);
     B. The Loan Parties have requested and IBM GF has agreed to extend the
Agreement for twelve months;
     C. The Loan Parties agree to certain financial covenants revisions by IBM
GF; and
     D. The parties have agreed to modify the Agreement as more specifically set
forth below,
     upon and subject to the terms and conditions set forth herein.
AGREEMENT
     NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, IBM
GF and the Loan Parties hereby agree as follows:
Section 1. Definitions. All capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Agreement.
Section 2. Amendment. Subject to Section 4 hereof, the Agreement is hereby
amended as follows:
     A. The Agreement is hereby amended as follows:
     (a) Section 1.1 is hereby amended by adding the following definition:
“Termination Date”: means March 31, 2012 or such other date as to which IBM GF
and the Loan Parties may agree from time to time.
     (b) Section 8.2.7 is hereby amended by deleting it in its entirety and
substituting, in lieu thereof, the following:

          SDSA Amended & Restated Platinium Plan 10   Page 1 of 5   31-03-10

 



--------------------------------------------------------------------------------



 



“ Financial Covenants
You agree to comply with the Financial Covenants, if any, set out in the
relevant supplements or the Schedule. You also agree that you will not, without
our consent, make any of the following payments (“Restricted Payments”) without
our prior written consent (i) declare or pay any dividend (other than dividends
payable solely in common stock of SDSA and the aggregate amount of such
dividends under this Agreement and the AIF does not cause you or Holdings to
violate such Financial Covenants on, or make any payment on account of, or set
apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any shares of any
class of capital stock of SDSA or any warrants, options or rights to purchase
any such capital stock or Equity Interests, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of SDSA ; or
(ii) make any optional payment or prepayment on or redemption (including,
without limitation, by making payments to a sinking or analogous fund) or
repurchase of any Indebtedness (other than the Obligations)), except as
permitted by the Amended and Restated Notes Payable Subordination Agreement.
However, as long as you are not in violation with any such Financial Covenants
prior to or subsequent to the following transactions, (i) SDSA may pay cash
dividends in an amount not to exceed 100% of its prior year earnings, to
Supplies Distributors, Inc. in calendar year 2011.”
     B. The Schedule to the Agreement is hereby amended by deleting such
Schedule in its entirety and substituting, in lieu thereof, the Schedule
attached hereto. Such new Schedule shall be effective as of the date specified
in the new Schedule. The changes contained in the new Schedule include, without
limitation, the following:
Credit Line: €16,000,000
VAT Receivables: Included in Collateral Valuation
Prepayment Percentage: (i) 80% of Eligible Infoprint or IBM Reimbursables no
older than 90 days, (ii) 80% of Eligible Infoprint or IBM Receivables and
(iii) 80% of Eligible VAT Receivables.
Collateral Value of Stock-in-Trade: (A) 100% of paid for IBM Printing Systems
Division or InfoPrint Solution Company inventory other than (a) machines which
IBM Printing Systems Division or Infoprint Solution Company has declared
obsolete at least 60 days prior to the date of determination and (b) service
parts) which (i) we have purchased the associated Supplier Invoice from the
Authorised Supplier on or after the Closing Date (ii) purchased directly from
IBM or InfoPrint Solution Company prior to the Closing Date and not subject to
retention of title, provided, however, we have a first priority security
interest in such inventory, (iii) is repurchasable under a repurchase agreement
with the Authorized Supplier and (iv) is secured and managed through a pledge
with Disposition, with coverage percentage acceptable to us (such acceptable
percentage to be determined by us within 60 days of the date this Schedule is
executed)The value to be assigned to such inventory shall be based upon the
Supplier Invoice net of all applicable credit notes.
FINANCIAL COVENANTS
SDSA will be required, on a consolidated basis, to maintain the following
financial ratios, percentages and amounts on a year to date basis as of the last
day of the fiscal period under review (quarterly and

          SDSA Amended & Restated Platinium Plan 10   Page 2 of 5   31-03-10

 



--------------------------------------------------------------------------------



 



annually) by us and IBM Credit:

              Covenant   Covenant Requirement
(i)
  Debt to Tangible Net Worth   Greater than Zero and Less than 7.0:1.0
(ii)
  Net Profit after Tax to Revenue   Greater than 0.10 percent
(iii)
  Working Capital Turnover (WCTO)   Greater than Zero and Less than 37.0:1.0

PFSweb, Inc. will be required to maintain the following financial ratios,
percentages and amounts as of the last day of the fiscal period under review
(quarterly and annually) by IBM Credit:

                          Covenant         Covenant   Requirement   Date as of
(i)
  Minimum Tangible Net Worth   $ 18,000,000.00     03/31/11 and beyond

Section 3. Conditions of Effectiveness of Consent and Amendment. This Amendment
shall have been authorized, executed and delivered by each of the parties hereto
and IBM GF shall have received a copy of a fully executed Amendment.
Section 4. Representations and Warranties. Each Loan Party makes to IBM GF the
following representations and warranties all of which are material and are made
to induce IBM GF to enter into this Amendment.
Section 4.1 Accuracy and Completeness of Warranties and Representations. All
representations made by the Loan Party in the Agreement were true and accurate
and complete in every respect as of the date made, and, as amended by this
Amendment, all representations made by the Loan Party in the Agreement are true,
accurate and complete in every material respect as of the date hereof, and do
not fail to disclose any material fact necessary to make representations not
misleading.
Section 4.2 Violation of Other Agreements. The execution and delivery of this
Amendment and the performance and observance of the covenants to be performed
and observed hereunder do not violate or cause any Loan Party not to be in
compliance with the terms of any agreement to which such Loan Party is a party.
Section 4.3 Litigation. Except as has been disclosed by the Loan Party to IBM GF
in writing, there is no litigation, proceeding, investigation or labor dispute
pending or threatened against any Loan Party, which, if adversely determined,
would materially adversely affect the Loan Party’s ability to perform such Loan
Party’s obligations under the Agreement and the other documents, instruments and
agreements executed in connection therewith or pursuant hereto.

          SDSA Amended & Restated Platinium Plan 10   Page 3 of 5   31-03-10

 



--------------------------------------------------------------------------------



 



Section 4.4 Enforceability of Amendment. This Amendment has been duly
authorized, executed and delivered by each Loan Party and is enforceable against
each Loan Party in accordance with its terms.
Section 5. Ratification of Agreement. Except as specifically amended hereby, all
of the provisions of the Agreement shall remain unamended and in full force and
effect. Each Loan Party hereby ratifies, confirms and agrees that the Agreement,
as amended hereby, represents a valid and enforceable obligation of such Loan
Party, and is not subject to any claims, offsets or defenses.
Section 6. Ratification of Guaranty. Each of Holdings, SDI, PFSweb and PFS
hereby ratify and confirm their respective guaranties in favor of IBM GF and
agree that such guaranties remain in full force and effect and that the term
“Liabilities”, as used therein include, without limitation the indebtedness
liabilities and obligations of SDSA under the Agreement as amended hereby. SDI
hereby ratifies and confirms its Notes Payable Subordination Agreement executed
by SDI on March 29, 2002 and confirms such Notes Payable Subordination Agreement
remains in full force and effect.
Section 7. Governing Law. This Amendment shall be governed by and interpreted in
accordance with the laws which govern the Agreement.
Section 8. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original and all of which shall
constitute one agreement.
IN WITNESS WHEREOF, each Loan Party has read this entire Amendment, and has
caused its authorized representatives to execute this Amendment and has caused
its corporate seal, if any, to be affixed hereto as of the date first written
above.

                      IBM BELGIUM FINANCIAL SERVICES BVBA/ SPRL.   SUPPLIERS
DISTRIBUTORS S.A.
 
                   
By:
      By:    
 
  Print Name:           Print Name:    
 
  Title:           Title:    
 
                    BUSINESS SUPPLIES DISTRIBUTORS HOLDINGS,
LLC   PFS WEB B.V. SPRL
 
                   
By:
      By:    
 
  Print Name:           Print Name:    
 
  Title:           Title:    

          SDSA Amended & Restated Platinium Plan 10   Page 4 of 5   31-03-10

 



--------------------------------------------------------------------------------



 



The following parties agree to Section 6 as applicable to them.

                      SUPPLIES DISTRIBUTORS, INC.   PRIORITY FULFILLMENT
SERVICES, INC.
 
                   
By:
      By:    
 
  Print Name:           Print Name:    
 
  Title:           Title:    
 
                    BUSINESS SUPPLIES DISTRIBUTORS HOLDINGS, LLC              
By:
                   
 
  Print Name:                
 
  Title:                

          SDSA Amended & Restated Platinium Plan 10   Page 5 of 5   31-03-10

 